DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 55-74 are currently pending.  Claims 60-67 have been elected with traverse on 07/05/2022.  Claims 60-67 are currently under examination. This office action is in response to the amendment filed on 07/05/2022. 
                                                                          Election/Restrictions
3.	Claims 55-59 and 68-74 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2022.
4.	Applicant's election with traverse of Group II claims 60-67 in the reply filed on 07/05/2022 is acknowledged.  The traversal is on the ground(s) that the claims are liked by a special technical feature  to have the requisite unit of invention to be considered in their entirety. Each claim requires a class of acrylate copolymer which has been demonstrated in the specification as delivering unexpectably improved results.  This is not found persuasive because the inventions are drawn to different polymer compositions that have different chemical polymer structures of which the reference of Center (US 2008/0171830) teaches the composition of claim 57 as is indicated in the restriction requirement filed on 03/02/2022.  As such there is no special technical feature as Center teaches the common technical features of the claims and there is no special technical feature.  Applicant has made no indication of what the supposed special technical feature is and the polymers of the different inventions have different chemical structures.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
5.	Claims 61 and 62 is interpreted such that the indication of vinyl silane is given its broadest reasonable interpretation of a compound which includes both a vinyl group and a silane group, but does not require that these groups be directly attached to one another. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 60-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 the claim recites “wherein the composition has a Brookfield viscosity of 10,000 cps or greater at 25°C and 20 rpm using a #7 spindle, and has a solids weight % of greater than 50%” which renders the claim indefinite as it is not clear if the indication of the solids weight% is an indication of how the Brookfield viscosity is measured or is a limitation of the composition. 
Concerning claim 62 the claim recites  a monomer of vinyl tris(2-methoxyethoxysilane) which renders the claim indefinite as it is not clear what this chemical structure is.  It may be that applicant intended to indicated vinyl tris(2-methoxyethoxy)silane which has a known chemical structure. 
Also claim 62 recites 3-glycidoxypropyl methyl diethoxysilane and 3-glycidoxypropyl methyldimethoxy silane as examples of vinyl silane, however neither of these compounds include a vinyl group and so can not be a vinyl silane and as such this creates confusion. 
Claims 61 and 63-67 are rejected as being dependent from rejected base claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 62 indicates compounds of 3-glycidoxypropyl methyl diethoxysilane and 3-glycidoxypropyl methyldimethoxy silane as examples of vinyl silane as required in claim 61 from which it depends , however neither of these compounds is a vinyl silane .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 60-63, 65, 67  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2015/0266271 A1) as is evidenced by Miyafuji (US 2016/0137872 A1) .
Concerning claim 60-62 Okamoto teaches a composition which includes 40 parts by weight of a polymer labeled I-4, 130 parts of an inorganic filler Winnoli SPM, a silanol condensation catalyst versatic 10 and a silane coupling agent of A-1120 (pages 18-19 table 1 Example 1).  The composition does not include any solvent and as such will have a solids weight% of greater than 50%. This composition includes a total of 314 parts by weight resulting in an amount of the I-4 polymer of 12.7 wt% and 41.4 wt% of the inorganic filler. The silanol condensation catalyst corresponds to the claimed moisture cure catalyst and the silane coupling agent of A-1120 corresponds to N-(beta-aminoethyl-gamma-aminopropyl trimethoxysilane (paragraph 0278) and would be an adhesion enhancer.  The viscosity of this composition is measured at a speed of 10 rpm at 23 °C (paragraph 0283) and is indicated to be 690 Pa*s  (pg 19 table 1 example 1).  The polymer i-4 is indicated to be made by the polymerization of n-butyl acrylate, 2-ethylhexyl acrylate, gamma-(methacryloyloxypropyl)trimethoxysilane (also known as (gamma-methacryloxypropyl)-trimethoxysilane )and 2,2’ Axobis(2-methylbutyronitrile) in an isobutanol solvent at a temperature of 105°C (paragraphs 0250-0251). 
Okamoto does not specifically teach that the copolymer is derived in the absence of a chain transfer agent at a temperature of a least 150°C, and is silent as to the composition having a Brookfield viscosity of 10,000 cps or greater at 25°C and 20 rpm using a #7 spindle. 
However the indication of how the copolymer is made is a product by process limitation. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.I.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2113.II.
Although the copolymer of Okamoto is not derived in the specifically indicated conditions, these conditions will not alter the structure of the final copolymer which is to be different from that of the claimed copolymer. As such the copolymer Okamoto would teach the claimed limitation. 
Okamoto is silent as to the composition having a Brookfield viscosity of 10,000 cps or greater at 25°C and 20 rpm using a #7 spindle but teaches that the viscosity of the composition is measured at a speed of 10 rpm at 23 °C (paragraph 0283) and is indicated to be 690 Pa*s (pg 19 table 1 example 1). It should be noted that 1 Pa*s is 1000 cps so this viscosity corresponds to a viscosity of 690,000 cps, which is 69 times the claimed minimum viscosity.  The viscosity of Okamoto is measured under different rpm and temperature of 23°C at 10 rpm vs the claimed condition of 25°C at 20 rpm.   However the temperatures of the testing conditions are very close and the rpm are different only by a factor of 2.   While differences in temperature and  shear rate can have an effect on the viscosity of a composition, the close temperature and relatively close rpm of the testing conditions would indicate that that the difference between the viscosity of a composition measured by the two different methods would not be expected to be an order of magnitude of difference little less the over 69 fold difference which would be required to make the polymer of Okamoto not have the claimed viscosity. 
Miyafuji is drawn to curable compositions having  methacrylate based polymer with a trifunctional reactive silicon group (abstract) and gives composition including polymers  inorganic fillers, moisture cure catalysts and adhesion imparting agents and gives examples that the difference in viscosity between a composition at 2 rpm and 20 rpm is less than an order of magnitude with the greatest difference in the examples being a composition having a viscosity of 120 pa*s at 2 rpm and a viscosity of 50 Pa*s at 20 rpm (pg 29 table 3 ). 
This provides evidence that the difference in the viscosity caused by the different measurement conditions between the claimed viscosity and the reported viscosity of Okamoto would not be large enough that the viscosity of the composition of Okamoto would be outside the claimed range of 10,000 cps or greater. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II, 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V. 
As such the composition of Okamoto would have the claimed viscosity when measured under the claimed measurement method and as such Okamoto teaches the claimed composition. 
Concerning claim 63 Okamoto teaches that the exemplary polymer is made from 65.5 parts of n-butyl acrylate 30 parts of 2-ethylhexyl acrylate and 4.5 parts of gamma-(methacryloyloxypropyl)trimethoxysilane (paragraph 0251).  This indicates 4.5 wt% of the one or more organosilanes based on the total weigh to monomers in the copolymer, which is within the claimed range. 
Concerning claim 65 Okamoto teaches that the exemplary polymer is made from 65.5 parts of n-butyl acrylate 30 parts of 2-ethylhexyl acrylate and 4.5 parts of gamma-(methacryloyloxypropyl)trimethoxysilane (paragraph 0251).  
Okamoto is silent as to the Tg of the copolymer. 
Miyafuji is drawn to curable compositions having acrylate based polymer with a trifunctional reactive silicon group (abstract) and gives composition including polymers inorganic fillers, moisture cure catalysts and adhesion imparting agents and gives that the Tg of a butyl acrylate homopolymer is -55 °C and the Tg of 2-ethylhexyl acrylate homopolymer is -50 °C and appears to indicate that 3- methacryloxypropyltrimethoxysilane does not have a Tg value ( pg 21 Table 1).  
As such the copolymer of Okamoto would be expected to have a Tg value which is between -50 and -55 and when calculated using the fox equation( which applicants specification pg 16 lines 10-15indicates can be used to give a calculation of the glass transition temperature of a copolymer) gives a expected tg value of approximately -53.45 °C which is well within the claimed range. It should also be notice that given the low amount of the methacryloxypropyltrimethoxysilane and the high amounts of the monomers of butyl acrylate and ethylhexyl acrylate even if it did have a glass transition will result in a low Tg value. Even assuming that the Tg of methacryloxypropyltrimethoxysilane was 2000°C which is far far beyond the Tg value of any known polymer, this results in the calculated Tg value of the copolymer being -44.1 °C. As such the polymer of Okamoto will have the claimed Tg value. 
Concerning claim 67 Okamoto teaches that the composition includes N-(beta-aminoethyl-gamma-aminopropyl trimethoxysilane (paragraph 0278 and pg 18-19 Table 1 example 1) which has the claimed structure when R1 is a C5 alkyl amino group and R2 is a C1 alkoxy group. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2015/0266271 A1) as is evidenced by Miyafuji (US 2016/0137872 A1).
Concerning claim 64 Okamoto as is evidenced by Miyafuji teaches the composition of claim 60 as is indicated above. 
The exemplary polymer of Okamoto does not have the claimed amount of the one or more (meth)acrylate based on the total weigh of monomers in the copolymer. 
Okamoto teaches that the methacrylate polymer includes reactive silyl groups (paragraph 0088) and can be made by a method in which a compound containing a polymerizable alkenyl group and a reactive silyl group in the same molecule  is reacted in synthesis of a (meth)acrylate polymer by radical polymerization (paragraph 0112) which is the method used by the exemplary copolymer (paragraph 0250 and 0251).  Okamoto further teaches that this (meth)acylate polymer can be obtained by copolymerizing a vinyl monomer  with the (meth)acrylate monomer (paragprah 0097) and further teaches that the amount of acrylate monomers to total monomer units is preferably 70% by weight or more (paragraph 0098).  This would indicate that the maximum amount of non (meth)acrylate monomers would preferably be up to 30 % by weight, and would give an overlapping range with the claimed range of from 60% to 95% of one or more (meth)acrylates. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the copolymer of the composition of Okamoto to give the claimed copolymer having the claimed amount of one or more (meth)acrylates because Okamoto teaches that the copolymer can include non (meth)acrylate comonomer and that the amount of the acrylate containing monomers provides an overlapping range with the claimed range of the amount of one or more (meth)acrylates. 
Concerning claim 66 Okamoto as is evidenced by Miyafuji teaches the composition of claim 60 as is indicated above. 
The exemplary polymer of Okamoto does not have the claimed  carboxylic acid monomer. 
Okamoto teaches that the methacrylate polymer includes reactive silyl groups (paragraph 0088) and can be made by a method in which a compound containing a polymerizable alkenyl group and a reactive silyl group in the same molecule is reacted in synthesis of a (meth)acrylate polymer by radical polymerization (paragraph 0112) which is the method used by the exemplary copolymer (paragraph 0250 and 0251).  Okamoto further teaches that this (meth)acylate polymer can be obtained by copolymerizing a vinyl monomer with the (meth)acrylate monomer (paragraph 0097) and further teaches that the monomers used can include carboxylic acid monomers such as (meth)acrylic acid (paragraph 0096) maleic acid, monoalkyl ester or maleic acid, fumaric acid and monoalkyl esters of fumaric acid (paragraph 0097). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the copolymer of the composition of Okomoto to include a carboxylic acid monomer because Okomoto teaches that the copolymer can include additional monomers including carboxylic acid monomers. 

10.	Claims 60-64, 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (US 2007/0213459).
Concerning claim 60-61, 67 Tamai teaches a composition having which includes a total of 353 parts by which includes a crosslinkable silyl group containing (meth)acrylate polymer called polymer D present in an amount of 12.5 parts by weight, 170 parts by weight of calcium carbonate filler, a N-Beta-aminoethyl)-gamma-aminopropyltimethoxysilane compound which would be an adhesion promoter having the claimed structure and a curing catalyst U-222 (column 33 Table 1 example 4). The curing catalyst is indicated to be dibutyl tin bisacetylacetonate (paragraph 0441) which is a moisture cure catalyst.  The crosslinkable silyl group containing (meth)acrylate polymer is indicated to be made by polymerizing n-butyl acrylate, methyl methacrylate methacryloxypropylmethyldimethoxysilane and 2,2’ azobis (2-methylbutyronitrile) in a toluene solution at 110 °C and is indicated to be classified as a polymer obtained by radical polyemerization technique other than living radical polymerization (paragraph 0440).  The composition includes 48.2 parts of inorganic filler and 3.54 wt% of the indicated copolymer and is not indicated to include a solvent and so would have a solids amount which is above 50 wt%. 
Tamai does not specifically teach that the copolymer is derived in the absence of a chain transfer agent at a temperature of a least 150°C, and is silent as to the composition having a Brookfield viscosity of 10,000 cps or greater at 25°C and 20 rpm using a #7 spindle and does not specifically teach the claimed amount of the copolymer. 
However the indication of how the copolymer is made is a product by process limitation. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.I.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2113.II.
Although the copolymer of Tamai is not derived in the specifically indicated conditions, these conditions will not alter the structure of the final copolymer which is to be different from that of the claimed copolymer as a difference in reaction temperature would not result in a change of the polymer structure only of the polymerization reaction rate. As such the copolymer Tamai would teach the claimed limitation. 
Tamai further teaches that the viscosities of the exemplary compositions are measured using an rpm of 2 or 10 at a temperature of 23 °C (paragraph 0429) and teaches that the viscosity of the composition can be adjusted (paragraph 0271).  The lowest value of the exemplary composition when measured at 10 rpm at 23 °C is indicated to be 410 Pa*s ( or 410,000 cps) while the highest was 580 Pa*s and additionally the ratio between the viscosity at 2 rpm and 10 rpm, which corresponds to a 5 fold increase in the rpm used was measure and the highest value provided by the examples is a value of 3.54 (pg 32 Table 1).  In order for even the lowest viscosity exemplary composition to not meet the claimed viscosity the difference between the claimed method of measuring viscosity and the method indicated by Tamai must be 41 fold.  Given that Tamai teaches that altering the rpm by a factor of 5 will alter the viscosity by less than a factor of 4 and the difference between the claimed measurement method and that indicated byTamai is a 2 degree temperature difference and 2 times increase of rpm, the compositions of Tami will have the claimed viscosity. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II, 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). See MPEP 2112.V. 
As is indicated above the exemplary composition of Tamai teaches 3.54 wt% of the indicated copolymer. However Tamai additionally teaches that the polymer obtained by a radical polymerization technique other than living radical polymerization is preferably used in an amount of 3 to 300 parts by weight of the crosslinkable silyl group containing vinyl polymer I whose main chain is produced by living radical polymerization (paragraph 0317). This kind of polymer is indicated to be present in an amount of 37.5 parts by weight of the exemplary composition (pg 32 Table 1 example 4) which correspond to 10.6 wt% of the composition. If the maximum amount of the polymer D is used in the composition changing from 12.5 to 112.5 parts (giving a total of 453 parts) this would result in an amount of the polymer having the claimed structure of 24.83 wt% of the composition which is within the claimed range.  It should be noticed that the other components which are present in the composition include a plasticizer present in an amount of from 10 to 500 parts per 100 parts of the vinyl polymer (I) (paragraph 0280), a polyoxyalkylene polymer containing at least one crosslinkable silyl group present in an amount of form 0 to 400 parts by weight pre 100 parts of polymer (I) (paragraph 0298), an inorganic filler present in an amount of from 15 to 1500 parts per 100 parts of polymer (I) (paragraph 0349), as well as other components present in smaller amounts. All of the components are indicated to be present in amounts compared to the vinyl polymer (I) of the composition, and given the smallest amount of these components the composition would have to include with minimal amounts of other additional components a maxmimum amount of the polymer D of 300 parts of the polymer D 100 parts of polymer (I) and 25 parts of the other components such as filler and plasticizer, which would indicate that the polymer made by radical polymerization that is not living polymerization  could at very most be approximately 70 wt % (300 parts out of 425) of the composition.  As such the broad disclosure of Tamai taches that the polymer obtained by a radical polymerization technique other than living radical polymerization can be used in amount which is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
	It would have been obvious to one of ordinary skill in the art to alter the amount of the polymer obtained by a radical polymerization technique other than living radical polymerization of the exemplary composition of Tamai in order to give the claimed amount of the copolymer because Tamai teaches that the polymer obtained by a radical polymerization technique other than living radical polymerization can be present in amount which is an overlapping range with the claimed amount, to give a composition having the claimed viscosity because Tamai teaches that viscosity can be controlled and that all of the exemplary compositions will have a viscosity value that would result in the composition having the claimed viscosity so it would be obvious control the viscosity of the altered composition to the viscosity of the examples of Tamai. 
Concerning claim 62 Tamai teaches as is indicated above a copolymer which includes methacryloxypropylmethyldimethoxysilane (paragraph 0040). Tami further teaches that this class of polymer being a polymer made by a method other than living radical polymerization can use compounds containing a polymerizable unsaturated bond and a crosslinkable silyl group to make the copolymer  such as gamma methacryloxypropylmethyldimethoxysilane, gamma methacryloxypropyltrimethoxysilane, gamma methacryloxypropyltriethoxysilane (paragraph 0314) indicating that these monomers are substantially equivalent and interchangeable with one another. It should be noted that the use of gamma and 3 for these monomers indicates the same chemical structure 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed organo silane of 3-methacryloxypropyltrimethoxysilane, or 3-methacryloxypropyltriethoxysilane in the exemplary copolymer of Tamai in place of the gamma methacryloxypropylmethyldimethoxysilane used in the example because Tamai teaches that these silane monomers are indicated to be substantially equivalent and interchangeable with one another. 
Concerning claim 63 Tamai teaches that the copolymer is made form 100 g of monomer of which 2 grams are gamma methacryloxypropylmethyldimethoxysilane indicating that the organosilane is present in an amount of 2 wt% of the monomers in the copolymer. 
Concerning claim 64 Tamai the exemplary polymer having the indicated monomer units as is indicated above. Tamai does not specifically teach the copolymer having the claimed amount of the one or more (meth)acrylates. 
Tamai does teach the broad category of the polymer containing a crosslinkable silyl group obtained by a radical polymerization technique other than living radical polymerization (paragraph 0299) and indicate that these polymers  includes not less than 70% of alkyl acrylates and alkyl methacrylate monomer units (paragraph 0305) and that the polymer can include non methacrylate monomer units (paragraph 0306). 
This indicates the the amount of one or more (meth)Acrylates is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary copolymer of Tamai to have the claimed amount of one or more (meth)acrylates because Tamai teaches an overlapping range with the claimed range of (meth)acrylates. 
Concerning claim 66 Tamai teaches the exemplary polymer having the indicated monomer units as is indicated above. Tamai does not specifically teach the copolymer hasone or more carboxylic acid monomers. 
Tamai does teach the broad category of the polymer containing a crosslinkable silyl group obtained by a radical polymerization technique other than living radical polymerization (paragraph 0299) and indicate that these polymers can include carboxylic acid monomers such as acrylic acid or methacrylic acid (paragraph 0306). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the copolymer in the exemplary composition of Tamai to include a carboxylic acid monomer because Tamai teaches that this category of copolymer can include monomers such as acrylic acid or methacrylic acid. 

11.	Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai (US 2007/0213459 A1) as applied to claim 60 above, and further as is evidenced by Miyafuji (US 2016/0137872 A1).
Concerning claim 65 Tamai teaches the composition of claim 60 as is indicated above. Tamai further teaches that the exemplary copolymer is made form 68 g of n-butyl acrylate 10 grams of methyl methacrylate, 20 g of stearyl methacrylate and 2 g of gamma methacryloxypropylmethyldimethoxysilane (paragraph 0440)
Miyafuji is drawn to curable compositions having acrylate based polymer with a trifunctional reactive silicon group (abstract) and gives composition including polymers inorganic fillers, moisture cure catalysts and adhesion imparting agents and gives that the Tg of a butyl acrylate homopolymer is -55 °C and the Tg of methyl methacrylate  homopolymer is 105 °C , the Tg of stearyl methacrylate homopolymer is -100 °C and appears to indicate that 3- methacryloxypropyltrimethoxysilane does not have a Tg value ( pg 21 Table 1).  Gamma methacryloxypropylmethyldimethoxysilane would be expected to have a very similar Tg to 3- methacryloxypropyltrimethoxysilane as they differ only in that one methoxy group is replace with a methyl group. 
When calculated using the fox equation (which applicants’ specification pg 16 lines 10-15indicates can be used to give a calculation of the glass transition temperature of a copolymer) the amounts of these monomers and the indicated Tg values results in a expected tg value of approximately -57.13 °C which is within the claimed range. It should be noted that even indicating that Gamma methacryloxypropylmethyldimethoxysilane has a Tg value of 2000 °C which is far beyond the Tg value of any monomer results in an expected Tg of -53.14 °C which is also within the claimed range. 
As such the exemplary polymer indicated by Tamai will have the claimed glass transition temperature. 
                                                                                    Conclusion
12.	 Claims 60-67 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763